t c memo united_states tax_court edwin j dunbar jr petitioner v commissioner of internal revenue respondent docket no 11473-01l filed date edwin j dunbar jr pro_se alvin a ohm for respondent memorandum opinion chiechi judge this case is before the court on respon- 1the proceedings herein were automatically stayed when petitioner filed a petition for bankruptcy with the u s bank- ruptcy court for the northern district of texas on date on date after that bankruptcy proceeding was dismissed the court lifted the automatic_stay the proceedings herein were automatically stayed again when petitioner filed another petition for bankruptcy with the u s bankruptcy court for the northern district of texas on date on date after that bankruptcy proceeding was discharged the court lifted the automatic_stay dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in euless texas at the time he filed the petition in this case petitioner did not file a federal_income_tax tax_return for any of his taxable years and respondent prepared a substitute for return for each such year on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years and which he received in that notice respondent determined a deficiency in and an addition to petitioner’s tax for each such year as follows year deficiency dollar_figure big_number addition_to_tax under sec_6651 dollar_figure petitioner did not file a petition with the court with respect to the notice relating to his taxable years 2although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure and instead on or about date in response to the notice petitioner sent a letter petitioner’s date letter to the internal_revenue_service irs that contained statements contentions arguments and or requests that the court finds to be frivolous and or groundless on date respondent assessed petitioner’s tax as well as an addition_to_tax and interest as provided by law for each of his taxable years and we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabilities for and on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabilities for and as required by sec_6303 on date respondent issued a second notice of balance due with respect to those unpaid liabilities on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liabilities for and and a frivolou sec_4petitioner’s date letter is very similar to the letters that certain other taxpayers with cases in the court sent to the irs in response to the notices issued to them see eg copeland v commissioner tcmemo_2003_46 smith v commis- sioner tcmemo_2003_45 return penalty under sec_6702 with respect to his taxable_year on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office petitioner’s form contained statements conten- tions arguments and or requests that the court finds to be frivolous and or groundless on or about date petitioner sent a letter petitioner’s date letter to a settlement officer with respondent’s appeals_office settlement officer in which petitioner requested certain documents that letter contained requests that the court finds to be frivolous and or groundless 5the notice_of_intent_to_levy did not pertain to peti- tioner’s taxable_year nonetheless petitioner indicated in petitioner’s form that he was requesting a hearing with respondent’s appeals_office with respect to that year as well as his taxable years and 6petitioner’s form contained statements contentions arguments and or requests that are similar to the statements contentions arguments and or requests contained in the attach- ments to forms filed with the irs by certain other taxpay- ers with cases in the court see eg copeland v commis- sioner supra smith v commissioner supra 7petitioner’s date letter contained requests that are similar to the requests that certain other taxpayers with cases in the court made to the irs see eg copeland v commissioner supra smith v commissioner supra on or about date in response to petitioner’s date letter respondent’s settlement officer sent a letter to petitioner that letter stated in pertinent part your letter dated date addressed to irs appeals for documents and records has been forwarded for processing to the irs north texas disclosure_office this is the responsible office for your re- quest on or about date an appeals officer with respon- dent’s appeals_office appeals officer sent petitioner a letter appeals officer’s date letter that letter stated in pertinent part the district issued a final notice_of_intent_to_levy on date for taxes due for the years ended date and and a civil penalty for the year ended date sic you re- quested a collection_due_process_hearing on date your case was forwarded to the dallas appeals_office and was assigned to respondent’s settle- ment officer respondent’s settlement officer responded to your letter of date in which you requested documents and records and informed you that this is the responsibility of the irs’s disclosure_office your case has been transferred to me appeals has jurisdiction in this case to hear relevant issues related to unpaid liability challenges to the appropriateness of collection actions offers of col- lection alternatives and challenges to the underlying liability on form request for collection_due_process you listed the year ending date this year was not included on the final notice under sec_6330 a taxpayer may not challenge the underlying tax_liability if the taxpayer received a statutory_notice_of_deficiency or otherwise had the opportunity to dispute the liability a statutory notice was issued for the years on date in a letter dated date you acknowledged receipt of the statutory notice the underlying liability existence or amounts are not issues to be discussed during the due process hearing on or about date in response to the appeals offi- cer’s date letter petitioner sent a letter peti- tioner’s date letter to respondent’s appeals officer that letter contained statements contentions arguments and or requests that the court finds to be frivolous and or groundless on or about date in response to petitioner’s date letter the appeals officer sent a letter appeals officer’s date letter to petitioner that letter stated in perti- nent part in the reform act of congress enacted sec_6320 pertaining to liens and pertaining to levies to provide due process protections for taxpay- ers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of levy on a taxpayer’s property until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the adminis- trative determination in either the tax_court or fed- eral district_court sec_6330 a hear- ing in appeals is not a court_proceeding or a trial it is informal in davis v commissioner t c date the court stated that the hearing at the appeals level have historically been conducted in an informal setting sec_601_106 the court also stated that when congress enacted sec_6330 and required that taxpayers be given an opportunity to seek a pre-levy hearing with appeals congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of an appeals hearing the court concluded that congress contemplated the type of infor- mal administrative appeals hearing that has been his- torically conducted by appeals and prescribed by sec_601_106 as to your request to record the hearing you are welcome to have your tape recorder with you i will also record the hearing with respect to the informa- tion you requested enclosed is a copy of i r c and sec_6330 and the applicable regulations since the enactment of the law there has been many court cases dealing with due process issues you may want to check some of these cases to see what the courts opinion is these cases also refer to the law and its implementation reproduced literally on or about date in response to the appeals officer’s date letter petitioner sent a letter peti- tioner’s date letter to respondent’s appeals officer that letter contained statements contentions arguments and or requests that the court finds to be frivolous and or groundless on or about date in response to petitioner’s date letter the appeals officer sent a letter to petitioner that letter stated in pertinent part 8petitioner’s date letter contained statements contentions arguments and or requests that are similar to the statements contentions arguments and or requests that certain other taxpayers with cases in the court made to the irs see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 i will hold a collection_due_process_hearing as you requested at the appeals_office in dallas on date pincite am as for the documents you requested please contact disclosure_office the collection_due_process_hearing will be conducted based on collec- tion due process procedures under sec_6320 and sec_6330 and the irs regulations relating to these code sections on date respondent’s appeals officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy at the appeals_office hearing the appeals officer gave petitioner inter alia a document known as mftra-x a literal transcript of account with respect to each of his taxable years and on date the appeals_office issued to petitioner a notice_of_determination concerning collection actions under sec_6320 and or notice_of_determination that notice stated in pertinent part summary of determination the district’s proposed action is appropriate the tax_liability and the civil penalty are valid due and outstanding an attachment to the notice_of_determination attachment to the notice_of_determination stated in pertinent part matters considered at the appeals hearing on date the small_business self- employed operating division mailed letter final notice_of_intent_to_levy to mr dunbar for income_tax_liability outstanding for the tax years ended date and and civil penalty under sec_6702 for mr dunbar requested a hearing by completing form on date a hearing was held on date he listed the same periods in addi- tion to the year is not included on the notice and therefore is not subject_to a col- lection due process hearing notice cp504 urgent notice was issued for history years involved mr dunbar’s main argument is that there are no re- quirements for filing federal_income_tax returns for his taxable years and and there are no requirements to pay federal_income_tax these arguments are invalid the taxes for and were assessed after a statutory notice of defi- ciency was issued the penalty was assessed after he failed to file a proper income_tax return for during the hearing mr dunbar was provided with a copy of the statutory_notice_of_deficiency and a copy of mftra-x transcript showing the assessments under sec_6330 a taxpayer may not challenge the underlying tax_liability or the amount if the taxpayer received a statutory_notice_of_deficiency mr dunbar did and this was made clear to him in appeals letter dated date and during the hearing during the collection_due_process_hearing mr dunbar presented the same arguments mr dunbar wanted to know if there is a requirement for filing income_tax returns and payment of federal_income_tax he wanted to see form_1040 and approval of the use of such form he wanted the rules and implementing regulations that govern the hearing and a copy of the volume date and page of the federal_register in which these rules were published a copy of sec_6320 and sec_6330 were pro- vided to mr dunbar along with the income_tax regula- tions for these sections mr dunbar was not con- vinced in one of his letters mr dunbar wanted a photograph of the appeals officer and any witnesses appeals wants to present at the hearing on his form request for collection_due_process_hearing and during the hearing mr dunbar stated that there was no notice a demand for payment provided to him he was informed that the transcript indicates that such notices were issued these notices are issued within days from assessment mr dunbar wanted to know if irs personnel have the authority to issue notices and adjust income_tax returns he wanted copies of delegation orders and authorization from the secretary our system of taxation is dependent on taxpayers’ belief that the laws they follow apply to everyone the courts have consistently upheld the constitutional- ity of the federal_income_tax see schiff v commis- sioner tcmemo_1984_223 aff’d f 2d 2nd cir appeals cannot consider arguments dealing with the legality of the federal tax law whether an individual is liable for income_tax is determined under subtitle a of the internal_revenue_code the code chapter subchapter a- determination of tax_liability part i sec_1 imposes a tax on the taxable_income of every individual whether an individual has taxable_income is determined under chapter subchapter b- computation of taxable_income part i sec_63 defines taxable_income gener- ally as gross_income minus the deductions allowed by chapter the current federal tax law enacted by congress is the code sec_6001 and sec_6011 of the code provide in pertinent part that every person liable for any_tax imposed by the code shall make a return sec_6012 of the code provides that a federal_income_tax return shall be made by every individual whose gross_income equals or exceeds certain amounts shall as used in sec_6001 sec_6011 and sec_6012 means must must means to be required to who is required by the code to file a return is explained in the instructions for form_1040 under the heading filing_requirements sec_6001 of the code states that every person liable for a tax imposed by the code shall make returns and comply with such rules and regulations as the secretary_of_the_treasury may from time to time pre- scribe sec_1 a of the income_tax regula- tions states that form_1040 is prescribed for general use in making the return required under sec_6012 of the code during the hearing this was explained to mr dunbar and he was provided with a summary of code sections and applicable regulations dealing with imposition of tax and the requirement for filing income_tax returns collection issued its final notice_of_intent_to_levy and filed its nftl based on valid and outstanding tax_liability and mr dunbar was provided with the right to request a hearing collection_due_process_hearing this appeals officer has never dealt with mr dunbar before on any matter applicable law and administrative procedures we have closely reviewed the administrative file and the other appropriate records of the internal_revenue_service audit files transcripts assessments made and payments credited and actions by the collection divi- sion we have made inquires to the secretary regard- ing the issues raised during the hearing and the secre- tary furnished us with their position on these matters the tax_liability is valid a final notice_of_intent_to_levy was issued based on an outstanding liability and mr dunbar was provided with the right to request a hearing his request was timely and a hearing was held on date the final notice issued is based on a valid and out- standing tax_liability for and mr dunbar was provided with his right to request a hearing a collection_due_process_hearing was held at the dallas appeals_office our determination is that the secretary has complied with the applicable law and administrative procedures with respect to the periods included in the secretary’s notice relevant issues presented by the taxpayer the arguments presented during the hearing dealt with the legality of federal_income_tax mr dunbar’s position is that there are no requirements for filing income_tax returns or payment of federal_income_tax liability he filed income_tax returns with dollar_figure entries for all items on such returns except for taxes with- held during the hearing mr dunbar presented no valid argu- ments and no valid alternatives mr dunbar was told that appeals couldn’t consider arguments dealing with the legality of the federal tax law a letter was mailed to mr dunbar on date confirming discus- sions during the hearing based on mr dunbar’s re- quest he audio recorded the hearing spousal defenses not an issue in this case this was not presented as an issue in this case challenges made to the appropriateness of the collection action the liability is due and outstanding mr dunbar argued the legality of the federal tax law and not the amounts matters that are well established in law and precedent concerning the legality of income_tax do not require discussion the courts have consistently upheld the constitutionality of the federal_income_tax in pierson v commissioner t c no date the taxpayer argued that he had no income sub- ject to tax and appeals issued a notice of determina- tion the tax_court found this position groundless since the liability was not paid and mr dunbar contin- ues to present invalid arguments dealing with the legality of the tax law and provided no valid alterna- tives the collection action proposed is appropriate collection alternatives offered by the tax- payer during the hearing installment agreements and offer_in_compromise procedures were discussed a taxpayer may request an installment_agreement or an offer to be considered for payment of an outstanding tax_liability however these can only be considered when a taxpayer is in compliance with tax law mr dunbar is not in compliance and he did not complete the financial infor- mation forms requested mr dunbar provided no valid alternatives whether the collection action represents a balance between the need for the efficient collection_of_taxes and the legitimate con- cern that such action be no more intrusive than necessary for collection_of_taxes due the action proposed does balance the need for efficient collection_of_taxes due and mr dunbar’s concern that it be no more intrusive than necessary mr dunbar argued the legality of the tax law he filed income_tax returns with dollar_figure entries on all items except for income taxes withheld under such circumstances the district’s action is necessary to protect the govern- ment interest and it is appropriate mr dunbar is not in compliance with filing_requirements reproduced literally in response to the notice_of_determination the court received a letter from petitioner that the court had filed as a petition for lien or levy action under code sec_6320 or sec_6330 on date as ordered by the court peti- tioner filed with the court an amended petition for lien or levy action under sec_6320 or sec_6330 amended petition on date the court issued an order court’s date order in which inter alia the court indicated that petitioner’s pleadings contained statements contentions and arguments that the court found to be frivolous and groundless in that order the court reminded petitioner about sec_6673 and admonished him as follows in the event that petitioner continues to advance frivolous and or groundless statements contentions and arguments the court will be inclined to impose a penalty not in excess of dollar_figure on petitioner under sec_6673 i r c on date the court received from petitioner a pretrial memorandum petitioner’s pretrial memorandum that the court had filed as of that date petitioner’s pretrial memoran- dum contained certain statements contentions arguments and or requests that although stated somewhat differently are very similar to certain statements contentions arguments and or requests that petitioner previously advanced and certain additional statements contentions arguments and or requests that petitioner did not previously advance and that the court finds to be frivolous and or groundless jurisdictional matter discussion the court does not have jurisdiction over a frivolous_return penalty under sec_6702 van es v commissioner t c 9the frivolous and or groundless statements contentions and or arguments in petitioner’s amended petition are very similar to the frivolous and or groundless statements conten- tions and or arguments in the petitions filed with the court by certain other taxpayers see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 the court will sua sponte dismiss this case for lack of jurisdiction insofar as the amended petition seeks review of the notice_of_determination as it relates to a frivo- lous return penalty under sec_6702 with respect to peti- tioner’s taxable_year respondent’s motion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the notice_of_deficiency that respondent issued to him relating to his taxable years and where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determi- nation of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable years and although respondent does not ask the court to impose a penalty on petitioner under sec_6673 we now consider sua sponte whether the court should impose a penalty on peti- tioner under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless in the court’s date order the court inter alia indicated that petitioner’s pleadings contained statements contentions and arguments that the court found to be frivolous and groundless in that order the court reminded petitioner about sec_6673 and admonished him that in the event he continued to advance frivolous and or groundless statements contentions and arguments the court would be inclined to impose a penalty not in excess of dollar_figure on him under sec_6673dollar_figure despite the admonitions in that order on date the court received from petitioner and had filed as of 10before petitioner commenced the instant proceedings respondent informed petitioner in the attachment to the notice_of_determination that in 115_tc_576 the taxpayer argued that he had no income subject_to tax the tax_court found this position groundless that date petitioner’s pretrial memorandum that contained state- ments contentions arguments and or requests that the court finds to be frivolous and or groundless in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless statements conten- tions arguments and or requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s statements conten- tions arguments and or requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order and decision will be entered
